DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/15/2021, 02/15/2022, 03/14/2022, 06/30/2022, 09/02/2022, 09/30/2022.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 copending Application No 17/085809. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Table 1: illustrates the conflicting claim pairs:
17/514821
1
2
3
4
5
6
7
8
9
10
11
12
17/085809
1
2
3
4
5
6
7
8
9
10
11
12


Table 2: Comparison of claims in instant application 17/514821 and claims 1-12 of copending Application No 17/085809.
Instant Application (17/514821)
copending Application (17/085809)
1.  A training system for a pilot of an aircraft, comprising:
     a. an aircraft sensor system affixed to the aircraft adapted to provide a location of the aircraft, including an altitude of the aircraft, speed of the aircraft, and directional attitude of the aircraft;
     b. a helmet position sensor system adapted to determine a location of a helmet within a cockpit of the aircraft and a viewing direction of a pilot wearing the helmet;


     c. the helmet further comprising a see-through computer display through which the pilot sees an environment outside of the aircraft with computer content overlaying the environment to create an augmented reality view of the environment for the pilot; and     
     d. a computer content presentation system adapted to present computer content to the see-through computer display at a virtual marker, generated by the computer content presentation system, representing a geospatial position of a training asset moving within a visual range of the pilot, such that the pilot sees the computer content from a perspective consistent with the aircraft's position, altitude, attitude, and the pilot's helmet position when the pilot's viewing direction is aligned with the virtual marker.
1. A training system for a pilot of an aircraft, comprising:
     a. an aircraft sensor system affixed to the aircraft adapted to provide a location of the aircraft, including an altitude of the aircraft, speed of the aircraft, and directional attitude of the aircraft;
     b. a helmet position sensor system adapted to determine a location of a helmet within a cockpit of the aircraft relative to an interior of the cockpit and a viewing direction of a pilot wearing the helmet;
     c. the helmet further comprising a see-through computer display through which the pilot sees an environment outside of the aircraft with computer content overlaying the environment to create an augmented reality view of the environment for the pilot; and
     d. a computer content presentation system adapted to present computer content to the see-through computer display at a virtual marker, generated by the computer content presentation system, representing a geospatial position of a training asset moving within a visual range of the pilot, such that the pilot sees the computer content from a perspective consistent with the aircraft's position, altitude, attitude, and the pilot's helmet position when the pilot's viewing direction is aligned with the virtual marker.
2.  The system of claim 1, wherein the computer content represents a virtual asset in a training exercise for the pilot, wherein the pilot has controls to navigate the aircraft in response to the virtual asset's location or movement.
2. The system of claim 1, wherein the computer content represents a virtual asset in a training exercise for the pilot, wherein the pilot has controls to navigate the aircraft in response to the virtual asset's location or movement.
3. The system of claim 2, wherein the computer content presentation system receives information relating to the navigation of the aircraft and causes the virtual asset to react to the navigation of the aircraft.
3.  The system of claim 2, wherein the computer content presentation system receives information relating to the navigation of the aircraft and causes the virtual asset to react to the navigation of the aircraft.
4.  The system of claim 2, wherein the virtual asset is a virtual aircraft, missile, enemy asset, friendly asset, or ground asset.
4.  The system of claim 2, wherein the virtual asset is a virtual aircraft, missile, enemy
asset, friendly asset, or ground asset.
5.  The system of claim 1, wherein the virtual marker's geospatial position is not associated with a real object in the environment.
5.   The system of claim 1, wherein the virtual marker's geospatial position is not associated with a real object in the environment.
6.  The system of claim 1, wherein the aircraft sensor system includes at least one of a GPS sensor, airspeed sensor, inertial measurement sensor, compass, altimeter, G-force sensor, angular sensor and attitude sensor.
6.  The system of claim 1, wherein the aircraft sensor system includes at least one of a GPS sensor, airspeed sensor, inertial measurement sensor, compass, altimeter, G-force sensor, angular sensor and attitude sensor.
7.  The system of claim 1, wherein the helmet position sensor includes a plurality of transceivers affixed within the aircraft adapted to triangulate the location and
viewing direction of the helmet.
7.  The system of claim 1, wherein the helmet position sensor includes a plurality of transceivers affixed within the aircraft adapted to triangulate the location and viewing direction of the helmet.
8. The system of claim 7, wherein the plurality of transceivers operate at an electromagnetic frequency outside the visible range.
8. The system of claim 7, wherein the plurality of transceivers operate at an
electromagnetic frequency outside the visible range.
9. The system of claim 7, wherein the helmet includes at least one marker adapted to be recognized by the triangulation system for the identification of at least one of the helmet location and helmet viewing direction.
9. The system of claim 7, wherein the helmet includes at least one marker adapted to be recognized by the triangulation system for the identification of at least one of the helmet
location and helmet viewing direction.
10. The system of claim 1, wherein the helmet position sensor triangulates the helmet position by measuring a plurality of distances to known locations within the
aircraft.
10. The system of claim 1, wherein the helmet position sensor triangulates the helmet position by measuring a plurality of distances to known locations within the aircraft.
11. The system of claim 1, wherein the computer content has at least one of a
brightness and contrast, wherein the at least one of the brightness and contrast is
determined by the pilot's viewing direction when the content is presented.
11. The system of claim 1, wherein the computer content has at least one of a
brightness and contrast, wherein the at least one of the brightness and contrast is determined by the pilot's viewing direction when the content is presented.
12. The system of claim 11, wherein the at least one of brightness and contrast is
reduced when the viewing direction is towards the sun.
12. The system of claim 11, wherein the at least one of brightness and contrast is reduced when the viewing direction is towards the sun.


 
6.	Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the present application recites “an aircraft sensor system affixed to the aircraft adapted to provide a location of the aircraft, including an altitude of the aircraft, speed of the aircraft, and directional attitude of the aircraft;” “a helmet position sensor system adapted to determine a location of a helmet within a cockpit of the aircraft and a viewing direction of a pilot wearing the helmet;” “the helmet further comprising a see-through computer display through which the pilot sees an environment outside of the aircraft with computer content overlaying the environment to create an augmented reality view of the environment for the pilot;” “a computer content presentation system adapted to present computer content to the see-through computer display at a virtual marker, generated by the computer content presentation system, representing a geospatial position of a training asset moving within a visual range of the pilot, such that the pilot sees the computer content from a perspective consistent with the aircraft's position, altitude, attitude, and the pilot's helmet position when the pilot's viewing direction is aligned with the virtual marker.” while claim 1 of copending Application No 17/085809 discloses “an aircraft sensor system affixed to the aircraft adapted to provide a location of the aircraft, including an altitude of the aircraft, speed of the aircraft, and directional attitude of the aircraft;” "a helmet position sensor system adapted to determine a location of a helmet within a cockpit of the aircraft relative to an interior of the cockpit and a viewing direction of a pilot wearing the helmet;” “the helmet further comprising a see-through computer display through which the pilot sees an environment outside of the aircraft with computer content overlaying the environment to create an augmented reality view of the environment for the pilot.” “a computer content presentation system adapted to present computer content to the see-through computer display at a virtual marker, generated by the computer content presentation system, representing a geospatial position of a training asset moving within a visual range of the pilot, such that the pilot sees the computer content from a perspective consistent with the aircraft's position, altitude, attitude, and the pilot's helmet position when the pilot's viewing direction is aligned with the virtual marker.” 




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suddreth et al., (“Suddreth”) [US-2010/0125412-A1] in view of He, (“He”) [US-2007/0005199-A1], further in view of Mohideen et al., (“Mohideen”) [US-2017/0030735-A1], further in view of Moore et al., (“Moore”) [US-2012/0287040-A1]
Regarding claim 1, Suddreth discloses a  system for a pilot of an aircraft (Suddreth- ¶0001, aircraft display systems and methods and, more particularly, to systems and methods for enhanced display of symbology on a see-through display), comprising:
a.  a sensor system (i.e., an active or passive type of radar device) adapted to provide a location of the aircraft, including an altitude of the aircraft, speed of the aircraft, and directional attitude of the aircraft (Suddreth- ¶0017 discloses an onboard device that senses and maps terrain, such as, for example, a Forward Looking Infrared (FLIR) sensor, or an active or passive type of radar device; Fig. 1 and ¶0018, The flight management system 106 is coupled to processing unit 102, and can provide navigation data associated with the aircraft's current position and flight direction (e.g., heading, course, track, etc.) to the processing unit 102. The navigation data provided to the processing unit 102 can also include information about the aircraft's airspeed, altitude, pitch, and other important flight information […] providing the processing unit 102 with at least an aircraft's current position (e.g., in latitudinal and longitudinal form), the real-time direction (heading, course, track, etc.) of the aircraft in its flight path, the waypoints along the flight path, and other important flight information (e.g., pitch, airspeed, altitude, attitude, etc.));
b. a helmet and a viewing direction of a pilot wearing the helmet (Suddreth- ¶0007-0008, a see-through display system is associated with a user at a viewing perspective […] receiving terrain data that includes a terrain feature in front of the position of the geo-referenced symbology from the viewing perspective of the user; ¶0024, modify the appearance of the geo-referenced symbology 220, 222, 224, 226, 228 from the perspective of the viewer such that it is accurately displayed relative to the real terrain 214);
c. the helmet further comprising a see-through computer display through which the pilot sees an environment outside of the aircraft with computer content overlaying the environment to create  view of the environment for the pilot (Suddreth- ¶0007, a see-through display system is associated with a user at a viewing perspective; ¶0015, The system 100 may be incorporated into an aircraft or other type of vehicle, or carried or worn by the user, for example, in a helmet; Fig. 1 and ¶0019, The HUD system 100 also includes the display device 108 coupled to the processing unit 102 […] The display device 108 and/or processing unit 102 may include a graphics display generator for generating the appropriate symbology; Fig. 2 and ¶0020, the visual display 200 is displayed over actual terrain 214 as the flight crew looks through the combiner 116 (FIG. 1). The visual display 200 may include symbology that may be useful to the flight crew; ¶0022, Conventional systems merely overlay the symbology onto the actual terrain by mapping the geo-referenced symbology onto the designated position of the perspective view, without regard to the actual elevation and characteristics of the terrain); and
d. a computer content presentation system (i.e., head-up display (HUD) system 100) adapted to present computer content to the see-through computer display at a virtual marker (i.e., flight path marker 206), generated by the computer content presentation system, representing a geospatial position of a  asset  within a visual range of the pilot (Suddreth- ¶0006, a see-through display system includes a processing unit configured to receive data representative of geo-referenced symbology and terrain data (corresponds to present computer content to the see-through computer display); Fig. 1 and ¶0015, an exemplary head-up display (HUD) system 100 for displaying enhanced geo-referenced symbology (corresponds to present computer content). Although the system 100 described herein as a HUD system, the system 100 may also be a near-to-eye (NTE) display system or any other type of see-through display. The system 100 may be incorporated into an aircraft or other type of vehicle, or carried or worn by the user, for example, in a helmet; Fig. 2 and ¶0020-0021, the visual display 200 is displayed over actual terrain 214 as the flight crew looks through the combiner 116 […] the visual display 200 in FIG. 2 may also selectively render geo-referenced symbology 220, 222, 224, 226, 228. The geo-referenced symbology 220, 222, 224, 226, 228 corresponds to a particular position in the actual terrain 214. In this particular exemplary embodiment, the geo-referenced symbology includes waypoints 220, 222, airport 224, enhanced building symbology 226, and target 228 (corresponds to representing a geospatial position of an asset within a visual range of the pilot); Fig. 3 and ¶0023 disclose the geo-referenced symbology 220, 222, 224 is properly displayed on the visual display 200, flight path marker 206 and step 320 to generate display control signals for the geo-referenced symbology), such that the pilot sees the computer content from a perspective consistent with the aircraft’s position, altitude, attitude, and the pilot’s helmet position  (Suddreth- ¶0007-0008, a see-through display system is associated with a user at a viewing perspective (corresponds to the pilot’s helmet position); ¶0018 discloses an aircraft's current position (e.g., in latitudinal and longitudinal form), the real-time direction (heading, course, track, etc.) of the aircraft in its flight path, the waypoints along the flight path, and other important flight information (e.g., pitch, airspeed, altitude, attitude, etc.); Fig. 2 shows a perspective consistent with altitude scale 212; ¶0022 discloses overlaying the symbology onto the actual terrain by mapping the geo-referenced symbology onto the designated position of the perspective view […] the HUD system 100 (FIG. 1) considers the terrain such that the geo-referenced symbology 220, 222, 224, 226, 228 appears more accurately relative to the terrain 214).
Suddreth does not explicitly disclose a training system for a pilot of an aircraft; an aircraft sensor system affixed to the aircraft; a helmet position sensor system adapted to determine a location of a helmet within a cockpit of the aircraft; computer content overlaying the environment to create an augmented reality view of the environment for the pilot; a training asset moving within a visual range of the pilot; when the pilot’s viewing direction is aligned with the virtual marker.
However, He discloses
a training system for a pilot of an aircraft (He- ¶0002 discloses high-fidelity flight training simulators using flight worthy data sources where certain targets or objects are mapped with higher accuracy than the underlying terrain);
an aircraft sensor system affixed to the aircraft (He- ¶0006 discloses one or more onboard vision sensor systems associated with the navigation system provide real-time spatial position data for display; Fig.2 and ¶0015 disclose one or more vision sensor systems 212 is a separate component or a subcomponent of another system located either onboard or external to an aircraft; ¶0020 discloses an onboard FLIR sensor or radar device (e.g., a vision sensor system 212));
computer content overlaying the environment to create an augmented reality view of the environment for the pilot (He- ¶0006 discloses generating graphic control signals for the visual display, which enhance the visibility of the terrain and navigational information shown on the continuous, three-dimensional perspective view display. Essentially, before terrain and navigational objects (e.g., runways) are displayed, a real-time correction and augmentation of the terrain data is performed for those regions that are relevant and/or critical to flight operations, in order to ensure that the correct terrain data is displayed with the highest possible integrity; ¶0033 discloses processing unit 202 forwards the verified terrain data (e.g., as augmented and/or corrected with the high accuracy terrain data, spatial position data, precision spatial position data) to visual display 210 via graphics display generator 208 (step 430); Claim 3 cites “generate a first plurality of control signals for a visual display, said first plurality of control signals representing said augmented patch of terrain data for said visual display”);
a training asset within a visual range of the pilot (He- ¶0027 discloses the airport runway information (e.g., runway symbol 312) can now be seen in the view of visual display 300 […] the pilot can begin controlling the aircraft so as to aim the aircraft at a selected portion of the runway 312, which results in the flight path marker (flight path vector, velocity vector, aiming symbol, etc.) 304 remaining near the selected portion of the runway 312);
when the pilot’s viewing direction is aligned with the virtual marker (He- ¶0005 discloses as an aircraft approaches an airport (e.g., man-made terrain feature) for landing, the pilot locates an intended runway (e.g., also man-made terrain feature), and aims the aircraft in the direction of the runway. The pilot aims the aircraft at the runway by controlling the aircraft's movement, which typically results in the runway remaining in the close vicinity of the flight path marker symbol 104; ¶0015 discloses ensuring the correctness of terrain information on an aircraft display (e.g., continuous, three-dimensional perspective view display); ¶0026 discloses displaying continuous, three-dimensional perspective views of terrain information; Fig. 3 and ¶0027 discloses the airport runway information (e.g., runway symbol 312) can now be seen in the view of visual display 300 […] the pilot can begin controlling the aircraft so as to aim the aircraft at a selected portion of the runway 312, which results in the flight path marker (flight path vector, velocity vector, aiming symbol, etc.) 304 remaining near the selected portion of the runway 312 […] display 300 also provides, among other things, a visual representation of important flight, navigation and control information, such as a zero pitch reference line 302, an airspeed tape (or scale) 306, an altitude tape (or scale) 308, and natural terrain (e.g., identified generally as element 310)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth to incorporate the teachings of He, and apply the training simulators and the flight path marker into the Suddreth’s system such that the pilot sees the computer content from a perspective consistent with the aircraft's position, altitude, attitude, and the pilot's helmet position when the pilot's viewing direction is aligned with the virtual marker.
Doing so would provide an improved system and method for enhancing the visibility of terrain and navigation information on aircraft displays, such as, for example, continuous, three-dimensional perspective view aircraft displays conformal to the visual environment.
The prior art does not explicitly disclose, but Mohideen discloses
an asset moving within a visual range of the pilot (Mohideen- Fig. 2 and ¶0032-0033 disclose FIG. 2 depicts an exemplary visual display 200 in the form of a three-dimensional synthetic perspective view of the real-time aircraft operating environment of the type presented on a primary flight display […] perspective view that enables a viewer to view the aircraft, as well as zoom in and out […] the aircraft is flying over water and intends to land on a landing platform of a carrier. Since the carrier may be moving, the intended landing platform may also be subject to movement; Fig. 3 and ¶0036-0037 disclose the landing information 250 may include various aspects and characteristics to assist the operator with landing on a moving or movable platform […] symbology representing the landing platform 260 also includes markings in the form of an “H” symbol, which in this situation indicates that the landing platform 260 is intended for helicopters and provides a reference for alignment or orientation; ¶0039 discloses the landing information 250 further includes symbology representing the energy parameters of the carrier, and particularly, that the landing platform is moving or movable. In the depicted embodiment, the movement (or energy parameters) symbology includes an arrow 280 representing the direction of movement of the carrier and a magnitude of the speed 290 (“08” in the depicted example) of the carrier, and thus, the platform 250)
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He to incorporate the teachings of Mohideen, and apply the moving or movable platform into the geospatial position of a training asset within a visual range of the pilot, as taught by Suddreth/He, for representing a geospatial position of a training asset moving within a visual range of the pilot.
Doing so would provide effective visual tools for controlling aircraft, reducing pilot workload, increasing situational awareness, and improving overall flight safety.
The prior art does not explicitly disclose, but Moore discloses
a helmet position sensor system (i.e., a tracking system 110) adapted to determine a location of a helmet within a cockpit of the aircraft (Moore- Figs. 1-2 and ¶0016-0018 disclose the HMD system 100 further includes a tracking system 110 to track the user's helmet/head motion and position […] [a location of a helmet within a cockpit of the aircraft]. The tracking system 100 may, for example, track information related to head azimuth, head pitch, and head tilt. The tracking system 110 includes components that may be located on the helmet and other components that may be located at various positions within the environment […] Another suitable tracking system may be an acoustic tracking system that uses ultrasonic sound waves to measure the location of the helmet. Another suitable tracking system may be an optical tracking system that uses LED's positioned on the helmet and cameras positioned within the cockpit [within a cockpit of the aircraft] […] The HMD system 100 further includes computer components […] They may interface with computers or other components in the tracking system, targeting system, or other computers in the user's aircraft or environment. The computer components may be wearable by the user or may be installed elsewhere in the aircraft or environment; Fig. 11 and ¶0033 disclose a scene 210 of a cockpit of a user's aircraft visible through a display device 212 which may be substantially similar to display device 106. An indicator 214 a/214 b/214 c is movable relative to the scene 210 based upon the movement of the user's helmet [a location of a helmet within a cockpit of the aircraft]);
Moore further discloses
a viewing direction of a pilot wearing the helmet (Moore- ¶0021 discloses the user's gaze or head direction moves from menu item 124 to menu item 126; ¶0030 discloses the indicator 120 positioned on item 160 in response to the direction of the user's head; ¶0034 discloses the position of the user's helmet relative to an instrument or other item of equipment may, without further selection or initiation by the user, cause information to become displayed to the user. For example, when the user's helmet is positioned such that the user would be viewing the fuel gauge in a cockpit, other more detailed information about fuel status may be displayed on a user interface image […] a user interface image with predetermined menu or other information items may be displayed whenever the user's helmet is positioned such that the user's view is directed toward an non-instrumented portion of the cockpit, such as an overhead ceiling space or a bulkhead. When the user's view is directed toward one of these unused portions of the cockpit, menus or other information may be displayed for user reference or to initiate selection and activity);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen to incorporate the teachings of Moore, and apply the tracking system to track the user's helmet/head motion and position into Suddreth/He/Mohideen’s system in order a helmet position sensor system adapted to determine a location of a helmet within a cockpit of the aircraft and a viewing direction of a pilot wearing the helmet.
Doing so would improve and expand the functionality of HMD.

Regarding claim 2, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 1, and further discloses wherein the computer content represents a virtual asset in a training exercise for the pilot, wherein the pilot has controls to navigate the aircraft in response to the virtual asset’s location or movement (Suddreth- Fig. 1 and ¶0015, an exemplary head-up display (HUD) system 100 for displaying enhanced geo-referenced symbology (corresponds to computer content represents a virtual asset); Fig. 3 and ¶0023 disclose the geo-referenced symbology 220, 222, 224 is properly displayed on the visual display 200, flight path marker 206; He- ¶0002 discloses high-fidelity flight training simulators (corresponds to in a training exercise for the pilot) using flight worthy data sources where certain targets or objects are mapped with higher accuracy than the underlying terrain; ¶0005 discloses as an aircraft approaches an airport (e.g., man-made terrain feature) for landing, the pilot locates an intended runway (e.g., also man-made terrain feature), and aims the aircraft in the direction of the runway (corresponds to wherein the pilot has controls to navigate the aircraft in response to the virtual asset’s location). The pilot aims the aircraft at the runway by controlling the aircraft's movement, which typically results in the runway remaining in the close vicinity of the flight path marker symbol 104; Fig. 3 and ¶0027 discloses the airport runway information (e.g., runway symbol 312) can now be seen in the view of visual display 300 […] the pilot can begin controlling the aircraft so as to aim the aircraft at a selected portion of the runway 312 (corresponds to computer content represents a virtual asset), which results in the flight path marker (flight path vector, velocity vector, aiming symbol, etc.) 304 (corresponds to computer content represents a virtual asset) remaining near the selected portion of the runway 312)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/Mohideen/Moore to incorporate the teachings of He, and apply the training simulators and the flight path marker into the Suddreth/Mohideen/Moore’s system so the computer content represents a virtual asset in a training exercise for the pilot, wherein the pilot has controls to navigate the aircraft in response to the virtual asset's location or movement.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 2, and further discloses wherein the computer content presentation system receives information relating to the navigation of the aircraft (Suddreth- ¶0016 discloses receives and/or retrieves flight management information; ¶0018, The flight management system 106 is coupled to processing unit 102, and can provide navigation data associated with the aircraft's current position and flight direction (e.g., heading, course, track, etc.) to the processing unit 102. The navigation data provided to the processing unit 102 can also include information about the aircraft's airspeed, altitude, pitch, and other important flight information) and causes the virtual asset to react to the navigation of the aircraft (He- ¶0005, as an aircraft approaches an airport (e.g., man-made terrain feature) for landing, the pilot locates an intended runway (e.g., also man-made terrain feature), and aims the aircraft in the direction of the runway. The pilot aims the aircraft at the runway by controlling the aircraft's movement, which typically results in the runway remaining in the close vicinity of the flight path marker symbol 104;  ¶0022, using an aircraft's current position, speed and direction (e.g., heading, course, track, etc.) data retrieved (or received) from navigation system 206).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/Mohideen/Moore to incorporate the teachings of He, and apply the flight path marker into the information relating to the navigation of the aircraft, as taught by Suddreth/Mohideen/Moore, to receive information relating to the navigation of the aircraft and causes the virtual asset to react to the navigation of the aircraft.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 4, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 2, and further discloses wherein the virtual asset is a virtual aircraft, missile, enemy asset, friendly asset, or ground asset (Suddreth- ¶0021 discloses the geo-referenced symbology 220, 222, 224, 226, 228 corresponds to a particular position in the actual terrain 214. In this particular exemplary embodiment, the geo-referenced symbology includes waypoints 220, 222, airport 224, enhanced building symbology 226, and target 228. Waypoint 220 is located behind the buildings in the terrain 214 and waypoint 222 is between two mountains. At least part of airport 224 is behind a hill. Building 226 and target 228 are similarly behind terrain 214).

Regarding claim 5, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 1, and further discloses wherein the virtual marker’s geospatial position is not associated with a real object in the environment (Suddreth- Fig. 2 and ¶0021 disclose computer generated symbols representing a zero pitch reference line (e.g., commonly referred to as a horizon line) 202; He- ¶0027 discloses the flight path marker (flight path vector, velocity vector, aiming symbol, etc.) 304).

Regarding claim 6, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 1, and further discloses wherein the aircraft sensor system includes at least one of a GPS sensor, airspeed sensor, inertial measurement sensor, compass, altimeter, G-force sensor, angular sensor and attitude sensor (Suddreth- ¶0018 discloses an Inertial Reference System (IRS), Air-data Heading Reference System (AHRS), and/or a global positioning system (GPS)).


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, further in view of Mohideen, still in view of Moore, still further in view of Nauseef et al, (“Nauseef”) [US-2016/0195923-A1]
Regarding claim 7, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 1, and though the prior art discloses the helmet position sensor (see Claim 1 rejection for detailed analysis), triangulate the location (He- Fig. 5 and ¶0029 disclose the region 500 can represent all (or a substantial portion of) the terrain information stored in an onboard database (e.g., database 204) for an aircraft involved (e.g., represented by element 502) with respect to the aircraft's current position. In this example, a patch of terrain data for loading is represented by the rectangular region (e.g., region 500) enclosing the triangular-shaped region, which is the terrain area currently being viewed by a flight crew (e.g., represented by element 504)) and viewing direction of the helmet (see Claim 1 rejection for detailed analysis), the prior art does not explicitly discloses a plurality of transceivers affixed within the aircraft
However, Nauseef discloses 
a plurality of transceivers (Nauseef- Fig. 3 and ¶0094 disclose one or more radio transceivers, a radio transceiver device such as code division multiple access (CDMA) device, a global system for mobile communications (GSM) radio transceiver device, a universal mobile telecommunications system (UMTS) radio transceiver device, a long term evolution (LTE) radio transceiver device).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen/Moore to incorporate the teachings of Nauseef, and apply the plurality of transceivers into the Suddreth/He/Mohideen/Moore’s system such that the helmet position sensor includes a plurality of transceivers affixed within the aircraft adapted to triangulate the location and viewing direction of the helmet.
Doing so would provide enhancements of virtual reality simulation experiences.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, further in view of Mohideen, still further in view of Moore, still further in view of Nauseef, still further in view of Price et al, (“Price”) [US-2018/0253856-A1]
Regarding claim 8, Suddreth in view of He, Mohideen, Moore and Nauseef, discloses the system of claim 7, but does not explicitly disclose wherein the plurality of transceivers operate at an electromagnetic frequency outside the visible range.
However, Price discloses 
the plurality of transceivers operate at an electromagnetic frequency outside the visible range (Price- ¶0019 discloses the light emitted by the illumination module has a frequency range that is outside of the visible spectrum (i.e., visible to a normal human). For example, the emitted light can be, e.g., infrared (IR) light; ¶0023 discloses The multi-spectrum imaging sensor can detect both light outside of the (human) visible spectrum (e.g., IR light) and light within the visible spectrum; ¶0053 discloses a communication device 812 can be or include, for example, a cellular telecommunications transceiver (e.g., 3G, LTE/4G, 5G), Wi-Fi transceiver, baseband processor, Bluetooth or BLE transceiver, or the like, or a combination thereof). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen/Moore/Nauseef to incorporate the teachings of Price, and apply the frequency range that is outside of the visible spectrum into the Suddreth/He/Mohideen/Moore/Nauseef’s transceivers such that the plurality of transceivers operate at an electromagnetic frequency outside the visible range.
Doing so would enhance visible light based SLAM may include head tracking.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, further in view of Mohideen, still further in view of Moore, still further in view of Nauseef, still further in view of  La Valle et al, (“La Valle”) [US-2015/0234455-A1]
Regarding claim 9, Suddreth in view of He, Mohideen, Moore and Nauseef, discloses the system of claim 7, and though the prior art discloses the triangulation system for the identification of at least one of the helmet location and helmet viewing direction (see Claim 7 rejection for detailed analysis), the prior art does not explicitly discloses wherein the helmet includes at least one marker adapted to be recognized by the triangulation system.
However, La Valle discloses 
the helmet includes at least one marker (La Valle- ¶0043 discloses a virtual reality headset may include on its exterior a series of markers; ¶0074 discloses markers may be mounted on the headset and one or more external cameras may track the markers).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen/Moore/Nauseef to incorporate the teachings of La Valle, and apply the markers may be mounted on the headset into the Suddreth/He/Mohideen/Moore/Nauseef’s triangulation system so the helmet includes at least one marker adapted to be recognized by the triangulation system for the identification of at least one of the helmet location and helmet viewing direction.
Doing so would provide predicting movement that delivers better results.


12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, further in view of Mohideen, still further in view of Moore, still further in view of Shroff et al, (“Shroff”) [US-2017/0109562-A1]
Regarding claim 10, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 1, but does not explicitly disclose wherein the helmet position sensor triangulates the helmet position by measuring a plurality of distances to known locations within the aircraft.
However, Shroff discloses 
triangulates the helmet position by measuring a plurality of distances to known locations within the aircraft (Shroff- ¶0047 discloses display device 100 is configured to be worn on a head of a user or to be included as part of a helmet; Fig. 9F and ¶0206 disclose light returned from target 988-1 located at a first distance from laser triangulation device 980 is detected at location 984-1 (e.g., a pixel located at location 984-1) of array 984 of optical sensors, light returned from target 988-2 located at a second distance from laser triangulation device 980 is detected at location 984-2 (e.g., a pixel located at location 984-2) of array 984 of optical sensors, and light returned from target 988-3 located at a third distance from laser triangulation device 980 is detected at location 984-3 (e.g., a pixel located at location 984-3) […] a location on array 984 of optical sensors that corresponds to a maximum detected intensity is used to determine a distance between laser triangulation device 980 and target 988).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen/Moore to incorporate the teachings of Shroff, and apply the distances from laser triangulation device to the object into the helmet position sensor within the aircraft in order the helmet position sensor triangulates the helmet position by measuring a plurality of distances to known locations within the aircraft.
Doing so would improve the users' virtual reality and/or augmented reality experience.




13.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, further in view of Mohideen, still further in view of Moore, still further in view of Richmond et al, (“Richmond”) [US-2017/0262052-A1]
Regarding claim 11, Suddreth in view of He, Mohideen and Moore, discloses the system of claim 1, and though the prior art discloses the pilot’s viewing direction when the content is presented (Suddreth- ¶0007, a see-through display system is associated with a user at a viewing perspective […] receiving terrain data that includes a terrain feature in front of the position of the geo-referenced symbology from the viewing perspective of the user), the prior art does not explicitly discloses wherein the computer content has at least one of a brightness and contrast, wherein the at least one of the brightness and contrast is determined by the pilot’s viewing direction when the content is presented.
However, Richmond discloses 
wherein the computer content has at least one of a brightness and contrast, wherein the at least one of the brightness and contrast is determined by the user’s viewing direction when the content is presented (Richmond- ¶0033 discloses the modification may comprise, but is not limited to, one or more of to change brightness of a part or all of the original image; ¶0042 discloses enhance photography and make stills and videos interactive with a viewer in, e.g., dimensions of brightness, focus, depth of field, and other qualities, either automatically, or as determined in advance by the photographer/composer and driven later by, for example, where in an image the viewer is looking).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen/Moore to incorporate the teachings of Richmond, and apply the change brightness into the Suddreth/He/Mohideen/Moore’s system such that the computer content has at least one of a brightness and contrast, wherein the at least one of the brightness and contrast is determined by the pilot's viewing direction when the content is presented.
Doing so would enhance the experience of viewing images by tracking where the viewer is looking.

Regarding claim 12, Suddreth in view of He, Mohideen, Moore and Richmond, discloses the system of claim 11, and further discloses wherein the at least one of brightness and contrast is reduced when the viewing direction is towards the sun (Richmond- ¶0045 discloses If a viewer looks towards the sun, her irises contract, thus causing her pupils to decrease in size and let in less light and reduce brightness, and she sees the remaining half disk of the red sun (the portion of the sun not obscured by trees), but sees the trees become black silhouettes).



Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10,204,453-B2 to Sharma, Aviation mask teaches an aviation mask is disclosed which includes an augmented reality visor, sensors, and a display computational unit. The sensors are communicatively connected to the augmented reality visor. The sensors detect a portion of a cockpit area of an aircraft that is viewed by an aircraft crew member wearing the augmented reality visor during a vision obscured emergency (Abstract).
US-10,254,544-B1 to Melzer, Head tracking accuracy and reducing latency in dynamic environments teaches A display system includes a transparent display configured to be worn by a pilot of an aircraft and configured to display information from an image source while allowing the pilot to view a scene, and one or more sensors configured to acquire sensor data indicative of a current orientation and motion of at least one of an eye, a head, and a body portion of the pilot. The display system also includes a controller configured to determine the pilot's current viewpoint of the scene based on the sensor data; determine the pilot's future viewpoint of the scene based on the sensor data and the pilot's current viewpoint of the scene (Abstract).
US-10,822,108-B2 to Chavez et al., Aviation mask teaches an aircraft having an augmented reality flight control system integrated with and operable from the pilot seat and an associated pilot headgear unit, wherein the flight control system is supplemented by flight-assisting artificial intelligence and geo-location systems (Abstract). A pilot headgear system including a helmet and a transparent visor attached thereto, wherein the visor serves as a screen for projecting a heads-up display (col 2, lines 2-4).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619